Case 3:20-cv-00710-BEN-BLM Document 25 Filed 10/09/20 PageID.108 Page 1 of 2



 1   Yana A. Hart, Esq. (SBN: 306499)
     yana@kazlg.com
 2
     KAZEROUNI LAW GROUP, APC
 3   2221 Camino Del Rio South, Suite 101
     San Diego, CA 92108
 4
     Telephone: (619) 233-7770
 5   Facsimile: (619) 297-1022
 6
     Attorneys for Plaintiff,
 7   Thane Charman
 8
 9
10
                                   UNITED STATES DISTRICT COURT
11                                SOUTHERN DISTRICT OF CALIFORNIA
12   Thane Charman, Individually and on             CASE NO. 3:20-CV-00710-BEN-BLM
13   behalf of all others similarly situated,

14                         Plaintiff,               JOINT NOTICE OF SETTLEMENT
15
                v.
16
17   SelectQuote Insurance Services,
18
                           Defendant.
19
20
21          NOTICE IS HEREBY GIVEN that this case has been settled on an individual
22   basis. The Parties anticipate filing a Joint Motion for Dismissal of this action in its
23   entirety with prejudice as to the named Plaintiff and without prejudice as to the
24   Putative Class within 60 days. The Parties request that all pending dates and filing
25   requirement be vacated and that the court set a deadline on or after December 5, 2020
26   for filing a Joint Motion for Dismissal.
27   //
28   //


     JOINT NOTICE OF SETTLEMENT                 1               CASE NO. 3:20-CV-00710-BEN-BLM
Case 3:20-cv-00710-BEN-BLM Document 25 Filed 10/09/20 PageID.109 Page 2 of 2



 1
 2   Date: October 9, 2020                     KAZEROUNI LAW GROUP, APC
 3
                                               By: s/ Yana A. Hart
 4                                                  Yana A. Hart, Esq.
                                                    Attorneys for Plaintiff
 5
 6
     Date: October 9, 2020                     SESSIONS FISHMAN NATHAN & ISRAEL
 7
 8                                             By: s/ Bradley J. St. Angelo
 9                                                  Bradley J. St. Angelo, Esq.
                                                    Attorneys for Defendant
10
11
12
13
14                                 SIGNATURE CERTIFICATION
15          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
16   and Procedures Manual, I hereby certify that the content of this document is
17   acceptable to counsel for the Defendant, and that I have obtained their authorization to
18   affix their electronic signatures to this document.
19
20
     Date: October 9, 2020                     KAZEROUNI LAW GROUP, APC
21
22                                             By: s/ Yana A. Hart
                                                    Yana A. Hart, Esq.
23                                                  Attorneys for Plaintiff
24
25
26
27
28


     JOINT NOTICE OF SETTLEMENT               2                  CASE NO. 3:20-CV-00710-BEN-BLM
